MEMORANDUM **
Dolores B. Dailey appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of her 42 U.S.C. § 1983 action against the Bank of America for failure to state a claim. Dailey alleges that the Bank deprived her of her property in violation of due process when a lien was placed on some of Dailey’s property as a result of the Bank’s failure to give notice of a judgment to the United States Bankruptcy Court or the United States Trustee.
We conclude that the district court did not err in concluding that the Bank was neither a state actor nor acting under color of state law, and in dismissing Dailey’s 1983 action. See Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.